IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           May 14, 2008

                                     No. 07-60948                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


KARL L DAHLSTROM

                                                  Petitioner-Appellant
v.

COMMISSIONER OF INTERNAL REVENUE

                                                  Respondent-Appellee



                                Appeal from a Decision
                            of the United States Tax Court
                                      (16376-06)


Before HIGGINBOTHAM, DAVIS, and GARZA, Circuit Judges.
PER CURIAM:*
       Having reviewed Dahlstrom’s contentions, the Commissioner’s response,
the tax court’s opinion, and the record, we find no reversible error. Accordingly,
we AFFIRM.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.